DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed April 26, 2021 has been entered. No new matter has been added.
The previous 35 USC 112 Rejection has been withdrawn in light of the Amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 – 4, 7 13, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charnesky et al. (US 2013/0081888).
Regarding Claim 21:
Charnesk et al. teaches an apparatus (17) for controlling a temperature of a vehicle component by way of a cooling apparatus of the vehicle, comprising: at least one moving air guide (46) that controls a size of at least one air inlet opening (28 and 29) and a flow of a cooling air stream (25) to the cooling apparatus; an actuator 960) adapted for displacing the at least one moving air guide; and a control device (64) including an electrical control unit connected to a temperature sensor (paragraph 0037) measuring an external temperature, said control device being adapted for (a) comparing a measured external temperature to an external temperature threshold value (paragraph 0036) and (b) setting the at least one moving air guide into a partially open air guide protection position (paragraphs 0036 – 0037) in response to the measured external temperature falling below the external temperature threshold whereby air cooling is reduced but a minimum level of cooling is ensured.
	Regarding Claim 2:
Charnesky et al. teaches the control device is adapted so that a corresponding protection position setting for the air guide, which is designed in particular as at least one slat or as at least one flap, is active in a parking mode of the vehicle (paragraphs 0036 – 0037, adjustment of shutters is independent of vehicle moving, and relies on temperature to set opening position of shutter).
	Regarding Claim 3:
Charnesky et al. teaches the external temperature threshold value lies at 0°C to +3°C (paragraph 0036, at or near freezing).
Regarding Claim 4:
Charnesky et al. teaches the external temperature threshold value lies at +1°C (paragraph 0036, at or near freezing).
	Regarding Claim 7:
Charnesky et al. teaches the control device is adapted to cyclically test to check for a blocking state, preferably only below the temperature threshold value, by being opened and closed by the actuator in order to detect a blocking state of the air guide (paragraph 0027).
	Regarding Claim 8:
Charnesky et al. teaches the air guide protection position comprises a 20%- to 40%-open state of the air guide (paragraph 0027).
	Regarding Claim 9:
Charnesky et al. teaches the cooling apparatus is formed as a liquid radiator (32), and wherein the vehicle component to be cooled is an internal combustion engine of a motor vehicle.
	Regarding Claim 10:
Charnesky et al. teaches a partially open air guide protection position is set at least temporarily below an external temperature threshold value (paragraphs 0027, 0036 – 0037).
	Regarding Claim 11:
Charnesky et al. teaches a method (paragraphs 0027, 0036 – 0037) for controlling a temperature of a vehicle component, comprising: - checking whether an external temperature lies below an external temperature threshold value; - 
	Regarding Claim 12:
Charnesky et al. teaches an apparatus (17) for controlling a temperature of a vehicle component, comprising: a displaceable air guide (46) configured to control a cooling air stream (25); an actuator (60) configured to displace the displaceable air guide; a temperature sensor (paragraph 0037) for measuring an external temperature;3Application No: 16/253,045 Response dated: April 26, 2021a control unit (64) configured to (a) compare the external temperature to an external temperature threshold value for providing a frost warning and, in response to the external temperature falling below the external temperature threshold value and (b) set said displaceable air guide into a partially open air guide protection position so that a minimum level of air cooling is ensured (paragraphs 0027, 0036 – 0037).
	Regarding Claim 13:
Charnesky et al. teaches said external temperature threshold value lies at 0°C to +3°C (paragraph 0036).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 – 6, 14 – 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charnesky et al. (US 2013/0081888) and in view of Kobayashi (US 2015/0197148).
Regarding Claims 5 and 14:
Charnesky et al. is silent to a blocking detection sensor adapted to detect a blocked state of the air guide, wherein the blocking detection sensor is a torque sensor.
However, Kobayashi teaches a blocking detection sensor (104) adapted to detect a blocked state of the air guide, wherein the blocking detection sensor is a torque sensor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the blocking sensor of Kobayashi in the vehicle of Charnesky et al. in order to prevent icing on the grille.
	Regarding Claims 6 and 15 – 16:
Charnesky et al. is silent to an anti-icing unblocking unit is provided, which is adapted to release a blocked air guide, preferably by an anti-freeze agent deicing process and/or by a heating process.
However, Kobayashi teaches an anti-icing unblocking unit (106) is provided, which is adapted to release a blocked air guide, preferably by an anti-freeze agent deicing process and/or by a heating process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the anti-icing unblocking unit of Kobayashi in the vehicle of Charnesky et al. in order to prevent icing on the grille.
	Regarding Claims 17 – 18 and 20:
Charnesky et al. is silent to said control unit is configured to test the air guide for a blocking state by displacing said air guide between an open position and a closed position when the external temperature is below the external temperature threshold value.
However, Kobayashi teaches said control unit is configured to test the air guide for a blocking state by displacing said air guide between an open position and a closed position when the external temperature is below the external temperature threshold value (via 104 and 106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the testing of Kobayashi in the vehicle of Charnesky et al. in order to prevent icing on the grille.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charnesky et al. (US 2013/0081888) and in view of Kobayashi (US 2015/0197148) and Tomimatsu et al. (US 2015/0343374).
Regarding Claim 19:
Modified Kobayashi is silent to the anti-icing unblocking unit includes a pump and at least one nozzle to direct a frost protection agent onto the displaceable air guide to melt ice and snow and unblock the displaceable air guide.
However, Tomimatsu et al. teaches a similar shutter control device comprising a pump and at least one nozzle to direct a frost protection agent onto the displaceable air guide to melt ice and snow and unblock the displaceable air guide (paragraph 0144, 0103, and via 20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the antifreeze agent of Tomimatsu et al. in the engine of modified Charnesky in order to de-ice the buildup on the shutters during a closed position.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 - 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/           Primary Examiner, Art Unit 3747